MeCOY, J.
Mary Sando, as guardian of the estate of one Oduf L. Sando, her husband, an insane person, as plaintiff, ■brought thi® action against the defendant, Roberts county, to recover the sum of $1,624.51, the proceeds of crops from certain lands alleged to be the homestead of Mary Sando and her insane husband, the said proceeds of said crops being alleged to have been wrongfully and unlawfully turned over to- and received by the county treasurer of defendant for the purpose of paying for the treatment of said insane husband at t'he state hospital at Yankton, wherein said husband has been confined and treated for some years past. Mary Sando as said guardian, as sole plan-tiff, commenced this action, and in the complaint stated an alleged cause of action for the recovery from defendant of said moneys in her favor as such guardian, and also made allegations, intermingled in the same 'Complaint, showing that as an individual she has, or might lawfully claim to have, an interest in the recovery from defendant of the same moneys- which is the subject-matter of this suit. After the service of the complaint the defendant served upon plaintiff a notice of motion to make said complaint more definite and certain, in that complainant be required: (1) *559To 'set forth whether or not said action is (brought by the said plaintiff individually and for her individual benefit; (2) or Whether or not said action is brought in her name as guardian for the benefit of the estate of Oluf L,. Sando. On the hearing of this motion the tidal, court, in effect, made an order, denying the motion to make more definite, and the court, of its own motion, ordered that said complaint be changed and amended by adding as a party plaintiff Mary Sando individually, and that defendant answer or demur to said complaint. To- the making of this order the defendant excepted, and now urges that the same constitutes error: (1) In that the cour erred in allowing plaintiff to amend her complaint by inserting therein the name of Mary Sando individually as a party plaintiff; (2) in that the court overruled defendant’s motion to make said complaint more definite and certain.
[1] We are of the view that the court committed no- error in denying the motion to make more definite the complaint. The complaint was as certain and definite in its allegations of fact as it could well be made. It 'is certain from.' an inspection and analysis of this complaint that Mary Sando in her individual capacity w-as not a party plaintiff. It is also certain that Mary San-do, guardian, was the sole and only party plaintiff to the original complaint. Mary Sando individually and as guardian are two distinct legal parties entities. As to the ultimate rights of Mary Sando in either capacity, we are not at this time called upon to decide. The only question now before us is. that of the formation of 'the pleadings and issues ultimately to. be tried out and ■determined.
[2-3] It is urged that the trial court erred in making Mary Sando as an individual a plaintiff to the action of the court’s own motion, but we are of the view that, under sections 89, 93, Code of Civil Procedure, the court was authorized to bring' Mary Sando as an individual into the action as a party plaintiff. Whether she was so brought into the action upon the application of the plaintiff or the defendant, or upon the court’s own motion, is not material. The court of its own motion had the right to cause her to be brought in as a party for the purpose of and to the end that the controversy, in so far as defendant is concerned, be settled in one single suit, so that the defendant be not liable to be subjected to *560the unnecessary trouble, cost, anct expense of defending a new action. Pomeroy’s Code Rems. (4th Ed.) §§ 308 to 325. Under the common-law rules Mary Sando in both capacities might not have been so joined as a party plaintiff, unless the interests represented in both her capacities were joint. Pom. Rems. § 126. Under the chancery or equity rules any party who claimed a com •current interest, whether joint or of whatsoever nature, in the subject-matter of the action, was entitled to be interpleaded as a garty .plaintiff, or be brought in by the court, whether the parties to the suit desired it or not, to the end that all the claims to the same subject-matter be determined and concluded in the one single action. The intent and -purpose of sections- 89, 95, and 'some others, of our Code -of Civil Procedure was to establish the equity rule in all actions whether at law or in equity. Pom. Rems., supra. These concurrent claims of the plaintiff, -in her double capacity, should be litigated and determined, as against the defendant, in one single action, wherein the trial court in the final judgment can safeguard the interests of all -parties. What the final determination should be -does not concern us- at this time, neither does the form or sufficiency of the complaint as amended. We are of the view that defendant is not interested in this case in what capacity the plaintiff may recover, if it should turn out on the trial that defendant is not entitled- to- the moneys in question. In such event the only interest of defendant would be that plaintiff in both -capacities be concluded by the judgment. In case of a recovery in this action by .plaintiff, in either, or ¡both capacities, against the defendant, whatever conflicting rights, if' any, might exist -between Mary Sando-, individually and as- such guardian might have to be adjudicated in some subsequent proper procedure, and in- which procedure the defendant would- have no beneficial interest as a party or otherwise. The following authorities sustain these views: Pom. Code Rems. §§ 126, 161, 162, 163, 171, 307, 308 to 311; sections 89, 95, Code Civ. Pr.; Am. & Eng. Ency. Pl. & Pr., vol. 4, pp. 481, 587. 588; Byrne v. Byrne, 94 Cal. 576, 29 Pac. 1115, 30 P'ae. 196; Henderson v. Sherman, 47 Mich. 267, 11 N. W. 153; Thiebaud v. Tait (Ind.) 31 N. E. 1052. In Byrne v. Byrne, the plaintiff, Mary Byrne, in the original complaint, appeared as one of the .plaintiffs in her individual capacity, and also as a defendant in her capacity as an administra*561tor. Objection was made that she could not-appear both as a plaintiff-and as a defendant in the same suit. The court sustained the objection, and in doing so said:
“The inability of Mary Byrne to appear as one of the parties: plaintiff and also- as a ¡party defendant, by reason of the antagonism of her interests in the two capacities, can be obviated by following the course pointed out in -section 382 of the Code of Civil Procedure.”
Section 382 of the California Code and section 89 -of our Code are ind-entical, and relate -to the joinder of parties having a united interest. The interests of Mary Sando as an indi-vidhal and as a guardian, as against the -defendant, are united and concurrent interests. In Henderson v. Sherman, where plaintiff sought to- recover in. equity against a defendant alleged to be holding proceeds of an estate, and where plaintiff based her claims to such proceeds on an assignment thereof from a third .party, and also a right to the same proceeds as the guardian of another person, the -court held that defendant could not be prejudiced by the plaintiff’s appearance in such double capacity. In Camp v. McGillicuddy, 10 Iowa, 201, it was held that a court of equity may require a iparty who- is not directly affected by the decree to be made a party where such proceeding will tend to avoid a multiplicity of suits.
[4] Suits in equity for accountings for the proceeds of estates or -other property furnish a good illustration of the equity rule as tot joinder of parties plaintiff having a united or Concurrent interest in the recovery of the subject-matter from- defendants alleged to wrongfully withhold the same. Wherever an accounting is sought, either for its own sake or as the -preliminary step to further judicial action, the equity rule as to parties is controlling. When several persons are interested in having an account taken, or in its result, one of them- cannot be permitted to institute a proceeding for that purpose by himself alone without joining the -others in s'ome manner, ¡so that they shall be -bo-un-d b) the decree, for otherwise the defendant would be exposed to as many actions as -there were persons interested, each bought and maintained for the same purpose and upon substantially the same proofs. Pom. Rem., supra, § 171. Mary Sando in her double *562■capacity is interested in this action in requiring the defendant to account -for the proceeds of the crops in question, and the order of the trial count in making Mary Sando as an individual a party to this suit was as much for the benefit and protection of defendant as it was for Mary Sando, and therefore in no manner prejudicial to defendant.
The order appealed from, is affirmed, and the cause remanded for further procedure.